Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 14, 16, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducker US Patent Application Publication 2016/0220427

As to claim 1, Ducker teaches an absorbent laminate comprising:
a first sublayer 24 comprising super-absorbent polymer (SAP) particles and an adhesive
supporting the SAP particles in a porous matrix  - where Ducker teaches the multiple substrate absorbent laminate structure comprises first and second absorbent matrices each comprising particulate superabsorbent polymeric (SAP) material and a filamentary adhesive (Figures 3 and 4; paragraphs 0031-0033).  Ducker further teaches the SAP particles in the first sublayer having a basis weight of from 20 grams per square meter (gsm) to 130 gsm (paragraph 0040);

a second sublayer 24 comprising SAP particles and an adhesive supporting the SAP particles in a porous matrix (Figures 3 and 4; paragraphs 0031-0032), the SAP particles in the second sublayer having a basis weight of from 20 gsm to 130 gsm (paragraph 0040); and

a third sublayer disposed between, and bonded to each of, the first and second layers, the third sublayer 26 comprising a nonwoven web – where Ducker teaches a highly porous center layer provides the third substrate layer (paragraph 0037, Figures 3 and 4).  Ducker teaches the nonwoven web having a basis weight of from 10 gsm to 30 gsm (paragraph 0037), which has values in the claimed range of 6 gsm to 80 gsm.

As to claim 2, Ducker teaches the third sublayer 26 comprises a spunlace nonwoven web having a basis weight of from 20 gsm to 35 gsm (paragraph 0037), which has values in the claimed range of 20 gsm to 80 gsm.

As to claim 3, Ducker teaches the third sublayer comprises a tissue with a basis weight of from 10 gsm to 30 gsm (paragraph 0037), which has values in the claimed range of 15 gsm to 35 gsm

As to claim 4, Ducker teaches the third sublayer comprises regenerated cellulosic fibers – where Ducker teaches the highly porous center layer can be a regenerated such as Viscose or Tencel (paragraph 0037).

As to claim 5, Ducker teaches the absorbent laminate of claim 1, further comprising:

a fourth sublayer 22 bonded to the first sublayer 24 such that the first sublayer is disposed between the fourth sublayer 23 and the third sublayer 26, the fourth sublayer comprising tissue (Figures 3 and 4; paragraphs 0031, 0033, 0036); and

a fifth sublayer 23 bonded to the second sublayer 24 such that the second sublayer 24 is disposed between the fifth sublayer 23 and the third sublayer 26, the fifth sublayer comprising tissue (Figures 3 and 4; paragraphs 0031, 0033, 0036).

As to claim 8, Ducker teaches the tissue of at least one of the fourth and fifth sublayers is creped and/or through-air dried (paragraph 0037).

As to claim 14, Ducker teaches an absorbent core 16 for a disposable absorbent article 10, the absorbent core 16 comprising: one or more pieces of the absorbent laminate of claim 1 defining a plurality of layers of the absorbent laminate (Figures 2-4).


As to claim 16,  multiple pieces of the absorbent laminate are stacked to define the multiple layers of the absorbent laminate (Figures 3 and 4).

As to claim 24, Ducker teaches a disposable absorbent article 10 comprising:
a liquid-permeable topsheet 12;
a liquid-impermeable backsheet 18; and
an absorbent core 16 disposed between the topsheet 12 and the backsheet, the
absorbent core comprising one or more pieces of the absorbent laminate of claim 1
defining a plurality of layers of the absorbent laminate (paragraph 0027).

As to claim 25, the absorbent article does not include a discrete acquisition-distribution layer in addition to the absorbent core – where  Ducker teaches an optional acquisition/distribution or transfer layer 14 (paragraph 0030).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ducker US Patent Application Publication 2016/0220427.

As to claim 6, Ducker does not specifically teach the absorbent laminate has a caliper of less than 1.3 millimeters (mm).  However, Ducker does teach the laminate material is has a caliper of 1.5 mm or less (paragraph 0034).  Thus, it would have been obvious to provide a caliper of less than 1.3 mm since the caliper of 1.5 mm or less includes 1.5 mm to 0. 



As to claim 17, Ducker teaches the absorbent core of claim 14, further comprising:
an additional piece of the absorbent laminate coupled to an outermost one of the
sublayers of the absorbent laminate (paragraph 00410).  Ducker does not specifically teach the additional piece of the absorbent laminate has the claimed structure, but Ducker does teach building a core out of several layers of the laminate material of  the present invention (paragraph 0040).  Thus, it would have been obvious to one having ordinary skill in the art to provide an additional piece of the absorbent laminate as claimed to meet the absorbency requirements for a particular absorbent article.

Ducker further teaches the SAP particles in the first sublayer having a basis weight of from 20 grams per square meter (gsm) to 130 gsm (paragraph 0040);
a second sublayer 24 comprising SAP particles and an adhesive supporting the SAP particles in a porous matrix (Figures 3 and 4; paragraphs 0031-0032), the SAP particles in the second sublayer having a basis weight of from 20 gsm to 130 gsm (paragraph 0040); 

a third sublayer disposed between, and bonded to each of, the first and second layers, the third sublayer 26 comprising a nonwoven web – where Ducker teaches a highly porous center layer provides the third substrate layer (paragraph 0037, Figures 3 and 4).  Ducker teaches the nonwoven web having a basis weight of from 10 gsm to 30 gsm (paragraph 0037), which has values in the claimed range of 6 gsm to 80 gsm.

 Ducker further teaches a fourth sublayer 22 bonded to the first sublayer 24 such that the first sublayer is disposed between the fourth sublayer 23 and the third sublayer 26, the fourth sublayer comprising tissue (Figures 3 and 4; paragraphs 0031, 0033, 0036); and
a fifth sublayer 23 bonded to the second sublayer 24 such that the second sublayer 24 is disposed between the fifth sublayer 23 and the third sublayer 26, the fifth sublayer comprising tissue (Figures 3 and 4; paragraphs 0031, 0033, 0036).


As to claims 21-23, Ducker teaches the present invention substantially as claimed.  Ducker does not teach the claimed resiliency or Stress-Based Softness.  However Ducker teaches the absorbent laminate constructed from the claimed materials and structure as discussed in claims 1 and 14 above.  Therefore, since the prior art has met the structural requirements of the claims, Ducker obviously includes an absorbent article and core components capable of achieving the claimed test results.  

Claim 15, 26, 29, 32, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ducker US Patent Application Publication 2016/0220427 in view of Chmielewski et al. US Patent Application Publication 2015/0245958.  

As to claim 15, Ducker teaches the present invention substantially as claimed.  Ducker does not teach a single piece of the absorbent laminate is folded to define the plurality of layers of the absorbent laminate.  Chmielewski teaches an absorbent article with a multi-layer folded absorbent core.  Chmielewski teaches the folded core forms a central channel and multiple liquid pathways for greatly enhanced distribution and acquisition of liquid within the core (paragraph 0006). It would have been obvious to one having ordinary skill in the art to modify the absorbent laminate to have a folded configuration for the benefits taught in Chmielewski. 

As to claims  26, 29, 32, and 42, Ducker teaches a disposable absorbent article 10 comprising:
a liquid-permeable topsheet 12;
a liquid-impermeable backsheet 18; and
an absorbent core 16 disposed between the topsheet 12 and the backsheet, the
absorbent core comprising one or more pieces of the absorbent laminate of claim 1
defining a plurality of layers of the absorbent laminate (paragraph 0027).
Ducker teaches the absorbent laminate is suited for use in incontinence products, but does not specifically teach the absorbent article is a bed pad. Chmielewski teaches an absorbent laminate for use as incontinence products and bed pads (Chmielewski paragraphs 0072, 0189).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to use the absorbent laminate of Ducker as a bed pad as taught in Chmielewski since both teach the articles are used to solve the same problem and in the same environment of absorbent incontinence products.  
Ducker/Chmielewski do not teach the core has the claimed width and length.  However, since the core is used as a bedpad as taught in Chmielewski (paragraphs 0072, 0189), one having ordinary skill in the art would be able to determine through routine experimentation the length and width for its intended use.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781